EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tina Choi on 10/12/2021.

2.	The application has been amended as follows: 
Claim 1, line 8, replace “sizes” with -- grain sizes --,
  line 12, replace “nm” with – mm --.
Cancel claims 2 and 6.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: 
The closest prior art to the claimed Al-Mg alloy material in the form of a wire rod with diameter 10 mm or less is JP’469; see the Office Action of 10/06/2020. However, JP’469 does not teach or suggest an Al-Mg alloy in the form of a wire rod, complete with the average grain size perpendicular to the longitudinal direction and  hardness values required by claim 1 as amended.  One of skill in the art would not expect to form a material with the claimed properties from the process disclosed in JP’469.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240. The examiner can normally be reached Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




		                                                            /GEORGE WYSZOMIERSKI/
       Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        10/11/21